Citation Nr: 1013958	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-38 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the right upper extremity.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the left upper extremity.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the right lower extremity.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the left lower extremity.  

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, claimed as depression, anxiety, and 
nervous condition.  

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
rash.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to October 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issues of entitlement to service connection for diabetes 
mellitus, coronary artery disease, and peripheral neuropathy 
of all four extremities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  In an unappealed August 2005 rating decision, the RO 
disallowed service connection for a rash and a psychiatric 
disability claimed as depression, anxiety, and nervous 
condition.  

2.  Evidence added to the record after August 2005 rating 
decision does not raise a reasonable possibility of 
substantiating the claims for service connection for a rash 
and a psychiatric disability claimed as depression, anxiety, 
and nervous condition.  


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that disallowed claims of 
service connection for a rash and a psychiatric disability 
claimed as depression, anxiety, and nervous condition is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).

2.  New and material evidence has not been received since the 
August 2005 rating decision that disallowed claims of service 
connection for a rash and a psychiatric disability claimed as 
depression, anxiety, and nervous condition and those claims 
are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Serv ice connection - New and Material Evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for a rash and a psychiatric disability 
claimed as depression, anxiety and a nervous condition, had 
had been denied prior to when the Veteran filed his current 
request for service connection in December 2006.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement.  If a notice of disagreement is 
not received by VA within one year after VA notifies the 
claimant and his or her representative of the decision and of 
the claimant's appellate rights, the decision becomes final.  
38 U.S.C.A. § 7105(c).  

In an October 2004 rating decision the RO denied service 
connection for a rash and for a psychiatric disability 
characterized as depression, anxiety, and/or nervous 
condition.  That same month the RO mailed the decision and a 
copy of the Veteran's appellate rights to the Veteran and his 
representative.  He did not appeal the decision so the 
decision became final.  

More evidence was added to the file within one year of 
October 2004 and the RO issued a decision in August 2005, 
again disallowing the claims, and mailed a copy of the 
decision and the Veteran's appellate rights to him and his 
representative.  Again, the Veteran did not appeal the 
decision and the decision became final.  

More than a year later, in December 2006, the Veteran filed 
the claims that gave rise to this appeal.  

Generally, once an RO decision becomes final the claim may 
not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c).  The exception to this rule of not reviewing the 
merits of a finally denied claim is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

The regulation that implements 38 U.S.C.A. § 5108 is 38 
C.F.R. § 3.156.  Subsection (a) of that regulation provides 
that a claimant many reopen a finally adjudicated claim by 
submitting new and material evidence.  That subsection also 
defines "new and material evidence" as evidence not 
previously submitted to agency decision makers which is 
neither cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Rather, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Prior to the August 2005, evidence of record consisted of VA 
treatment notes and the Veteran's service treatment records.  
None of these records provided any evidence that the Veteran 
had a rash or a psychiatric disability during service or 
until many years after separation from service.  

Added to the record since the last final denial are VA 
treatment records and a document titled "Military Jet Fuel 
(JP-4) and Its Possible Implication on Public Health" along 
with a statement in which the Veteran referred to the 
document as "studies done on JP-4 showing negative effects 
on DNA."  This is an article reviewing research articles as 
to the possible effects of exposure to solvents found in jet 
fuel.  This could be classified as "treatise" evidence.  

Treatise evidence is competent evidence where "standing 
alone, [it] discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical 
opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  

Here, these conditions are not met.  The article is 
speculative as to the effects of jet fuel and does not 
discuss generic relationships with a degree of certainty such 
that under the facts of this case there is a plausible basis 
for finding that exposure to JP-4 caused a rash or 
psychiatric disability based upon objective facts.  As such 
the evidence is not competent evidence with regard to this 
case and is therefore not pertinent evidence.  For these 
reasons, the Board may proceed to adjudicate this appeal 
without review of the evidence in the first instance by the 
RO.  See 38 C.F.R. § 20.1304(c) (2009).  

None of the evidence submitted since the last final denial of 
the Veteran's claims tends to show that a rash or psychiatric 
disability had onset during his active or are etiologically 
related to his active service.  The evidence, either taken 
alone or with all evidence of record, does not raise a 
reasonable possibility of substantiating claims for service 
connection for these disabilities.  Hence, the new evidence 
submitted is not material evidence.  The claims are therefore 
not reopened.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Veterans Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claims on the 
merits and the Veteran's and VA's respective duties for 
obtaining evidence.  This letter also informed the Veteran of 
the definition of "new" and "material" evidence.  He was 
informed that the reason for the previous denial of service 
connection for a psychiatric condition (depression; anxiety; 
nervous condition) and a rash was because there was no 
evidence that these conditions were related to his service, 
and that therefore, evidence submitted to reopen those claims 
must relate to this fact.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA does 
not have a duty to provide an examination if the claim has 
been previously denied and new and material evidence has not 
been submitted to reopen the claim.  38 C.F.R. 
§ 3.159(c)(4)(iii).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and the Veteran's service treatment records are 
associated with the claims file.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence not having been received, the 
claims for service connection for a rash and for a 
psychiatric disability, claimed as depression, anxiety, and 
nervous condition, are not reopened.

REMAND

Of record are two VA Forms 21-4142, dated in July 2006, in 
which the Veteran informed VA that records held by the 
Arlington Memorial Hospital and by the Social Security 
Administration (SSA) were relevant to whether service 
connection was warranted for a heart condition.  The Veteran 
also provided a letter from SSA which indicated that he was 
entitled to monthly payments as a disabled individual.  There 
is no indication that the RO has made efforts to obtain these 
records.  Although the 21-4142s were not received in 
conjunction with the Veteran's claim, the information 
contained therein raises the question as to whether all 
relevant information has been obtained.  

Additionally, VA treatment records from November 2006 contain 
a notation that the Veteran had reported undergoing a cardiac 
catheterization in August 2005 at "Baylor."  In order to 
have a complete record, the RO should request records of the 
Veteran's disability claim with the SSA and send the Veteran 
a letter informing him that VA will assist him in obtaining 
evidence relevant to his claim, specifying that the record 
shows that evidence from Baylor and from Arlington Memorial 
Hospital had been mentioned but was not in VA's possession, 
and requesting that he provide the necessary release of 
information documents if he wants VA to assist him in 
obtaining records.  

Additionally, in cases where a claim for VA disability 
benefits has previously been disallowed, VA has a duty to 
provide the Veteran with notice as to the evidence needed to 
reopen the claim and as to the evidence needed to 
substantiate service connection in the event that the claim 
is reopened.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran's claims for service connection for coronary 
artery disease and diabetes mellitus had been denied prior to 
the filing of his current claims.  In a letter sent to the 
Veteran in March 2007, he was informed that new and material 
evidence must be submitted to reopen those claims and he was 
told that:

 "[y]our claim was previously denied because the 
evidence was not new and material.  Therefore, the 
evidence you submit must relate to this fact."  

This notice does not inform the Veteran with any meaningful 
information as to what the evidence must tend to show in 
order to be considered material.  Hence, on remand VA must 
provide the Veteran with notice compliant with the Veterans 
Court explanation in Kent.  

The claims for service connection for peripheral neuropathy 
are viewed by the Board as being inextricably intertwined 
with the Veteran's claim for service connection for diabetes 
mellitus.  Hence, it would be premature for the Board to 
adjudicate the Veteran's appeal with regard to those issues 
at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter in 
compliance with 38 C.F.R. § 3.159 as 
clarified by the Veterans Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  This 
letter must accomplish the following:  

(a)  Ensure that he is informed that the 
reason that his claims for service 
connection for diabetes mellitus and 
coronary artery disease were previously 
denied was for lack of evidence 
establishing that these disabilities had 
onset during his active service, 
manifested to a compensable level of 
disability within one year of separation 
from active service, or are otherwise 
meaningfully (etiologically) related to 
his active service.  Provide a definition 
of new and material evidence and inform 
him that he must provide evidence relating 
to one or more of these facts.  

(b)  Inform the Veteran that, if he so 
desires, VA will assist him in obtaining 
evidence potentially relevant to his 
claims for service connection for coronary 
artery disease and diabetes mellitus.  
Reference should be made to treatment that 
the claims file indicates may have taken 
place at Arlington Memorial Hospital in 
2001 and at "Baylor" in 2005.  Explain 
to the Veteran that if he believes that 
this evidence is relevant to showing that 
his heart disease is related to service he 
should so indicate to VA and submit the 
necessary forms for release of such 
evidence (or any other relevant evidence) 
or submit the evidence, if he so desires.  

2.  Make efforts to obtain from the Social 
Security Administration (SSA) medical 
records and administrative decisions of 
any claim filed by the Veteran for SSA 
disability benefits.  Associate any 
records obtained with the claims file.  

If the records are not obtained, obtain a 
negative response and associate that 
response with the claims file (clearly 
indicate what was done to obtain the 
records and make a finding that further 
efforts to obtain these records would be 
pointless).  

3.  After completion of the above and of 
any additional development indicated, 
readjudicate the Veterans' claims for 
service connection for coronary artery 
disease, diabetes mellitus, and peripheral 
neuropathy of all four extremities.  If 
any benefit sought on appeal is not 
granted in full, provide the Veteran and 
his representative a supplemental 
statement of the case and allow for an 
appropriate opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


